Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Applicant response filled September 22, 2022 has been considered and entered. Accordingly, Claims 1 – 20 are pending in this application. In addition claims 1, 3, 6, 12, 14 and 16 been amended. 

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 09/28/2022 was filed is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 13 and 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) defining a scoring computational operator configured for calculating a match score o f a
record of the database using a plurality of criteria for determining a level of match between values of the record and values of the search query in the plurality of categories, and using the plurality of priority parameters for aggregating according thereto the level of match determined for each value of the search query by a respective one of the plurality of criteria; for a collection of at least a subset of the plurality of records, over a plurality of iterations, performing: calculating a match score for a record of the collection by applying thereon the scoring computational operator, ranking records of the collection based on the match score calculated for each, and selecting a sub-collection of top ranked records therefrom; calculating a diversity measure for the sub-collection using the at least one class label of records therein; determining, based on analysis of the at least one reference set. at least one modification to the search query in improvement of the diversity measure; and In response to receiving an input indicating an approval of one or more of the at least one modification, redefining the scoring computational operator in accordance with the one or more the at least one modification whereby causing selection of a different sub-collection in a subsequent interaction;

The limitations of defining a scoring computational operator configured for calculating a match score of a record of the database using a plurality of criteria for determining a level of match between values of the record and values of the search query in the plurality of categories, and using the plurality of priority parameters for aggregating according thereto the level of match determined for each value of the search query by a respective one of the plurality of criteria; other than reciting “a method, a computer program product and a system” recited respectively as drafted is a process which under its broadest reasonable interpretation covers a mathematical concepts, more specifically a mathematical calculations in combination with a mathematical relationship to establish a determination regarding and match based on a set criteria. In addition the limitation recites for a collection of at least a subset of the plurality of records, over a plurality of iterations, performing: calculating a match score for a record of the collection by applying thereon the scoring computational operator, ranking records of the collection based on the match score other than reciting “a method, a computer program product and a system” recited respectively as drafted is a process which under its broadest reasonable interpretation covers a mathematical concepts, more specifically a mathematical calculations in combination with a mathematical relationship to establish a determination regarding and match based on a set criteria. In addition the limitation recites calculating a diversity measure for the sub-collection using the at least one class label of records therein; other than reciting “a method, a computer program product and a system” recited respectively as drafted is a process which under its broadest reasonable interpretation covers a mathematical concepts, more specifically a mathematical calculations in combination with a mathematical relationship to establish a determination regarding and match based on a set criteria. Lastly the limitation determining, based on analysis of the at least one reference set. at least one modification to the search query in improvement of the diversity measure; and In response to receiving an input indicating an approval of one or more of the at least one modification, redefining the scoring computational operator in accordance with the one or more the at least one modification whereby causing selection of a different sub-collection in a subsequent interaction; other than reciting “a method, a computer program product and a system” recited respectively as drafted is a process which under its broadest reasonable interpretation covers a mathematical concepts, more specifically a mathematical calculations in combination with a mathematical relationship to establish a determination regarding and match based on a set criteria. If a claim limitation, under its broadest reasonable interpretation, covers performance of a mathematical calculation and relationship but for the recitation of generic computer/electrical components, then it falls within the “mathematical concept” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

The judicial exception is not integrated into a practical application. In particular, the claim which recites generating an interactive user interface configured for receiving a search query to a database comprising a plurality of records each assigned at least one class label and comprising a plurality of values grouped into a plurality of categories, the search query comprising a plurality of values and priority parameters thereof, grouped into the plurality of categories; presenting the at least one modification to a user via the interactive user interface, wherein the interactive user interface being further configured to receive from the user an input indicating an approval or rejection of a respective one of the at least one modification and responsive to the diversity measure satisfying the sufficiency condition, outputting the sub-collection. Accordingly, these additional element does not integrate the abstract idea into a practical application because it is considered mere instructions to apply an exception, specifically selecting a particular data source or type of data to be manipulated which does not impose any meaningful limits on practicing the abstract idea. Thus, the claim is directed to an abstract idea.

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements do not impose any meaningful limits of integrating the claim into a practical application. Additionally the claim generating an interactive user interface configured for receiving a search query to a database comprising a plurality of records each assigned at least one class label and comprising a plurality of values grouped into a plurality of categories, the search query comprising a plurality of values and priority parameters thereof, grouped into the plurality of categories; presenting the at least one modification to a user via the interactive user interface, wherein the interactive user interface being further configured to receive from the user an input indicating an approval or rejection of a respective one of the at least one modification and responsive to the diversity measure satisfying the sufficiency condition, outputting the sub-collection. These additional elements when considered both individually and as an order combination do not amount to significantly more than an insignificant extra solution activity because its been considered selecting a particular data source or type of data to be manipulates specifically….collecting, analyzing and display…….see MPEP 2106.05(g)(3)(bullet point 2) (iii). The claim does not recite any additional language which amount to significantly more than the judicial exception, thus claim is not patent eligible.

Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) wherein the at least one reference set comprising a class members set of records which the shared class label thereof indicates membership in a class of interest.

This limitation wherein the at least one reference set comprising a class members set of records which the shared class label thereof indicates membership in a class of interest, as claimed does not recite an abstract idea.

The judicial exception is not integrated into a practical application. In particular, the claim wherein the at least one reference set comprising a class members set of records which the shared class label thereof indicates membership in a class of interest. Accordingly, this additional element does not integrate the abstract idea into a practical application because it is considered mere instructions to apply an exception, specifically mere data gathering which does not impose any meaningful limits on practicing the abstract idea. Thus, the claim is directed to an abstract idea.

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements do not impose any meaningful limits of integrating the claim into a practical application. Additionally the claim wherein the at least one reference set comprising a class members set of records which the shared class label thereof indicates membership in a class of interest. These additional elements when considered both individually and as an order combination do not amount to significantly more than an insignificant extra solution activity because it’s been considered mere data gathering see MPEP 2106.05(g)(3)(bullet point 1). The claim does not recite any additional language which amount to significantly more than the judicial exception, thus claim is not patent eligible.

Claims 3 and 14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) wherein the analysis comprising calculating for a criterion of the plurality of criteria a measure of consensus among records of the class members set respective of the criterion, and wherein determining the at least one modification comprising determining, based on the measure of consensus, at least one of: an increase of a priority parameter of a respective value of the criterion; a decrease of the priority parameter of the respective value of the criterion; and a removal of the respective value of the criterion from the search query.

The limitation of wherein the analysis comprising calculating for a criterion of the plurality of criteria a measure of consensus among records of the class members set respective of the criterion, and wherein determining the at least one modification comprising determining, based on the measure of consensus, at least one of: an increase of a priority parameter of a respective value of the criterion; a decrease of the priority parameter of the respective value of the criterion; and a removal of the respective value of the criterion from the search query. That is other than reciting “a method, a computer program product and a system” recited respectively as drafted is a process which under its broadest reasonable interpretation covers a mathematical concepts, more specifically a mathematical calculations in combination with a mathematical relationship to establish a determination regarding and match based on a set criteria. If a claim limitation, under its broadest reasonable interpretation, covers performance of a mathematical calculation and relationship but for the recitation of generic computer/electrical components, then it falls within the “mathematical concept” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

The judicial exception is not integrated into a practical application. In particular, the claim recites additional elements of processing hardware, memory and electronic transmission. These elements are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using generic components. 

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using generic components.

Claims 4 and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) defining a criterion for determining a level of match between values of a record of the database and the value in the respective one of the plurality of categories; and, calculating for the criterion a measure of consensus among records of the class members set of records respective of the criterion; and wherein determining the at least one modification comprising determining, based on the measure of consensus, whether to add to the search query the value in the respective one of the plurality of categories.

The limitation of defining a criterion for determining a level of match between values of a record of the database and the value in the respective one of the plurality of categories; and, calculating for the criterion a measure of consensus among records of the class members set of records respective of the criterion; and wherein determining the at least one modification comprising determining, based on the measure of consensus, whether to add to the search query the value in the respective one of the plurality of categories. That is other than reciting “a method, a computer program product and a system” recited respectively as drafted is a process which under its broadest reasonable interpretation covers a mathematical concepts, more specifically a mathematical calculations in combination with a mathematical relationship to establish a determination regarding and match based on a set criteria. If a claim limitation, under its broadest reasonable interpretation, covers performance of a mathematical calculation and relationship but for the recitation of generic computer/electrical components, then it falls within the “mathematical concept” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

The judicial exception is not integrated into a practical application. In particular, the claim selecting, from a record of the class members set, a value in one of the plurality of categories for which no respective criterion being comprised in the plurality of criteria. Accordingly, this additional element does not integrate the abstract idea into a practical application because it is considered mere instructions to apply an exception, specifically selecting a particular data source or type of data to be manipulated which does not impose any meaningful limits on practicing the abstract idea. Thus, the claim is directed to an abstract idea.

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements do not impose any meaningful limits of integrating the claim into a practical application. Additionally the claim selecting, from a record of the class members set, a value in one of the plurality of categories for which no respective criterion being comprised in the plurality of criteria. These additional elements when considered both individually and as an order combination do not amount to significantly more than an insignificant extra solution activity because it’s been considered selecting a particular data source or type of data to be manipulates specifically….collecting, analyzing and display…….see MPEP 2106.05(g)(3)(bullet point 2) (iii). The claim does not recite any additional language which amount to significantly more than the judicial exception, thus claim is not patent eligible.


Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) wherein the at least one reference set further comprising a class non-members set of records indicated by the shared class label thereof as non-members of the class of interest.

This limitation wherein the at least one reference set further comprising a class non-members set of records indicated by the shared class label thereof as non-members of the class of interest, as claimed does not recite an abstract idea.

The judicial exception is not integrated into a practical application. In particular, the claim wherein the at least one reference set further comprising a class non-members set of records indicated by the shared class label thereof as non-members of the class of interest. Accordingly, this additional element does not integrate the abstract idea into a practical application because it is considered mere instructions to apply an exception, specifically mere data gathering which does not impose any meaningful limits on practicing the abstract idea. Thus, the claim is directed to an abstract idea.

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements do not impose any meaningful limits of integrating the claim into a practical application. Additionally the claim wherein the at least one reference set further comprising a class non-members set of records indicated by the shared class label thereof as non-members of the class of interest. These additional elements when considered both individually and as an order combination do not amount to significantly more than an insignificant extra solution activity because it’s been considered mere data gathering see MPEP 2106.05(g)(3)(bullet point 1). The claim does not recite any additional language which amount to significantly more than the judicial exception, thus claim is not patent eligible.

Claims 6 and 16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) calculating for a criterion of the plurality of criteria a first measure of consensus among records of the class members set respective of the criterion, a second measure of consensus among records of the class non-members set respective of the criterion, and a ratio between the first and second measure; and wherein determining the at least one modification comprising determining, based on the ratio, at least one of: an increase of a priority parameter of a respective value of the criterion; a decrease of the priority parameter of the respective value of the criterion; and a removal of the respective value of the criterion from the search query.

The limitation of calculating for a criterion of the plurality of criteria a first measure of consensus among records of the class members set respective of the criterion, a second measure of consensus among records of the class non-members set respective of the criterion, and a ratio between the first and second measure; and wherein determining the at least one modification comprising determining, based on the ratio, at least one of: an increase of a priority parameter of a respective value of the criterion; a decrease of the priority parameter of the respective value of the criterion; and a removal of the respective value of the criterion from the search query. That is other than reciting “a method, a computer program product and a system” recited respectively as drafted is a process which under its broadest reasonable interpretation covers a mathematical concepts, more specifically a mathematical calculations in combination with a mathematical relationship to establish a determination regarding and match based on a set criteria. If a claim limitation, under its broadest reasonable interpretation, covers performance of a mathematical calculation and relationship but for the recitation of generic computer/electrical components, then it falls within the “mathematical concept” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

The judicial exception is not integrated into a practical application. In particular, the claim recites additional elements of processing hardware, memory and electronic transmission. These elements are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using generic components. 

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using generic components.

Claims 7 and 17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) defining a criterion respective of the value for determining a level of match between values of a record of the database and the value in the respective one of the plurality of categories; and calculating for the criterion a first measure of consensus among records of the class members set respective of the criterion, a second measure of consensus among records of the class non-members set respective of the criterion, and a ratio between the first and second measure; and wherein determining the at least one modification comprising determining, based on the ratio, whether to add to the search query the value in the respective one of the plurality of categories.

The limitation of defining a criterion respective of the value for determining a level of match between values of a record of the database and the value in the respective one of the plurality of categories; and calculating for the criterion a first measure of consensus among records of the class members set respective of the criterion, a second measure of consensus among records of the class non-members set respective of the criterion, and a ratio between the first and second measure; and wherein determining the at least one modification comprising determining, based on the ratio, whether to add to the search query the value in the respective one of the plurality of categories. That is other than reciting “a method, a computer program product and a system” recited respectively as drafted is a process which under its broadest reasonable interpretation covers a mathematical concepts, more specifically a mathematical calculations in combination with a mathematical relationship to establish a determination regarding and match based on a set criteria. If a claim limitation, under its broadest reasonable interpretation, covers performance of a mathematical calculation and relationship but for the recitation of generic computer/electrical components, then it falls within the “mathematical concept” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

The judicial exception is not integrated into a practical application. In particular, the claim selecting from a record of the class members set of records a value in one of the plurality of categories for which no respective criterion being comprised in the plurality of criteria. Accordingly, this additional element does not integrate the abstract idea into a practical application because it is considered mere instructions to apply an exception, specifically selecting a particular data source or type of data to be manipulated which does not impose any meaningful limits on practicing the abstract idea. Thus, the claim is directed to an abstract idea.

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements do not impose any meaningful limits of integrating the claim into a practical application. Additionally the claim selecting from a record of the class members set of records a value in one of the plurality of categories for which no respective criterion being comprised in the plurality of criteria. These additional elements when considered both individually and as an order combination do not amount to significantly more than an insignificant extra solution activity because its been considered selecting a particular data source or type of data to be manipulates specifically….collecting, analyzing and display…….see MPEP 2106.05(g)(3)(bullet point 2) (iii). The claim does not recite any additional language which amount to significantly more than the judicial exception, thus claim is not patent eligible.

Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) setting the sufficiency condition using a baseline diversity measure calculated for a baseline collection of records of the database retrieved using a baseline query derived by selecting a subset of the plurality of values from the search query using at least one default category of the plurality of categories.

The limitation of setting the sufficiency condition using a baseline diversity measure calculated for a baseline collection of records of the database retrieved using a baseline query derived by selecting a subset of the plurality of values from the search query using at least one default category of the plurality of categories. That is other than reciting “a method, a computer program product and a system” recited respectively as drafted is a process which under its broadest reasonable interpretation covers a mathematical concepts, more specifically a mathematical calculations in combination with a mathematical relationship to establish a determination regarding and match based on a set criteria. If a claim limitation, under its broadest reasonable interpretation, covers performance of a mathematical calculation and relationship but for the recitation of generic computer/electrical components, then it falls within the “mathematical concept” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

The judicial exception is not integrated into a practical application. In particular, the claim recites additional elements of processing hardware, memory and electronic transmission. These elements are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using generic components. 

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using generic components.

Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) wherein the diversity measure is a measure calculated respective of member records sharing in common a class label indicating membership in a class of interest, the measure being selected from the group consisting of: a percentage of member records from a total of records in the collection; an aggregation of gains in density per bin of member records, wherein a total of records in the collection being divided into a plurality of bins according to the respective match score calculated for each; and an increase in an aggregate over member records of the respective match score calculated for each.

The limitation of wherein the diversity measure is a measure calculated respective of member records sharing in common a class label indicating membership in a class of interest, the measure being selected from the group consisting of: a percentage of member records from a total of records in the collection; an aggregation of gains in density per bin of member records, wherein a total of records in the collection being divided into a plurality of bins according to the respective match score calculated for each; and an increase in an aggregate over member records of the respective match score calculated for each. That is other than reciting “a method, a computer program product and a system” recited respectively as drafted is a process which under its broadest reasonable interpretation covers a mathematical concepts, more specifically a mathematical calculations in combination with a mathematical relationship to establish a determination regarding and match based on a set criteria. If a claim limitation, under its broadest reasonable interpretation, covers performance of a mathematical calculation and relationship but for the recitation of generic computer/electrical components, then it falls within the “mathematical concept” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

The judicial exception is not integrated into a practical application. In particular, the claim recites additional elements of processing hardware, memory and electronic transmission. These elements are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using generic components. 

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using generic components.

Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) prior to selecting the sub-collection, reranking records of the collection by grouping records of a same respective match score together and giving precedence within a same group to member records which the class label shared in common thereof indicates membership in a class of interest.

The limitation of prior to selecting the sub-collection, reranking records of the collection by grouping records of a same respective match score together and giving precedence within a same group to member records which the class label shared in common thereof indicates membership in a class of interest. That is other than reciting “a method, a computer program product and a system” recited respectively as drafted is a process which under its broadest reasonable interpretation covers a mathematical concepts, more specifically a mathematical calculations in combination with a mathematical relationship to establish a determination regarding and match based on a set criteria. If a claim limitation, under its broadest reasonable interpretation, covers performance of a mathematical calculation and relationship but for the recitation of generic computer/electrical components, then it falls within the “mathematical concept” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

The judicial exception is not integrated into a practical application. In particular, the claim recites additional elements of processing hardware, memory and electronic transmission. These elements are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using generic components. 

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using generic components.

Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) further comprising determining a subset of the plurality of categories in optimization of the diversity measure, wherein the search query being modified to exclude therefrom respective values in a category of the subset.

This limitation further comprising determining a subset of the plurality of categories in optimization of the diversity measure, wherein the search query being modified to exclude therefrom respective values in a category of the subset, as claimed does not recite an abstract idea.

The judicial exception is not integrated into a practical application. In particular, the claim further comprising determining a subset of the plurality of categories in optimization of the diversity measure, wherein the search query being modified to exclude therefrom respective values in a category of the subset. Accordingly, this additional element does not integrate the abstract idea into a practical application because it is considered mere instructions to apply an exception, specifically selecting a particular data source or type of data to be manipulated which does not impose any meaningful limits on practicing the abstract idea. Thus, the claim is directed to an abstract idea.

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements do not impose any meaningful limits of integrating the claim into a practical application. Additionally the claim further comprising determining a subset of the plurality of categories in optimization of the diversity measure, wherein the search query being modified to exclude therefrom respective values in a category of the subset. These additional elements when considered both individually and as an order combination do not amount to significantly more than an insignificant extra solution activity because its been considered selecting a particular data source or type of data to be manipulates specifically….collecting, analyzing and display…….see MPEP 2106.05(g)(3)(bullet point 2) (iii). The claim does not recite any additional language which amount to significantly more than the judicial exception, thus claim is not patent eligible.

Claims 12, 18 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) defining a scoring computational operator configured for calculating a match score o f a
record of the database using a plurality of criteria for determining a level of match between values of the record and values of the search query in the plurality of categories, and using the plurality of priority parameters for aggregating according thereto the level of match determined for each value of the search query by a respective one of the plurality of criteria; for a collection of at least a subset of the plurality of records, over a plurality of iterations, performing: calculating a match score for a record of the collection by applying thereon the scoring computational operator, ranking records of the collection based on the match score calculated for each, and selecting a sub-collection of top ranked records therefrom; calculating a diversity measure for the sub-collection using the at least one class label of records therein; determining, based on analysis of the at least one reference set. at least one modification to the search query in improvement of the diversity measure; and  in response to receiving an input indicating an approval of one or more of the at least one modification, redefining the scoring computational operator in accordance with the one or more at least one modification whereby causing selection of a different sub collection in a subsequent iteration;

The limitations of defining a scoring computational operator configured for calculating a match score of a record of the database using a plurality of criteria for determining a level of match between values of the record and values of the search query in the plurality of categories, and using the plurality of priority parameters for aggregating according thereto the level of match determined for each value of the search query by a respective one of the plurality of criteria; other than reciting “a method, a computer program product and a system” recited respectively as drafted is a process which under its broadest reasonable interpretation covers a mathematical concepts, more specifically a mathematical calculations in combination with a mathematical relationship to establish a determination regarding and match based on a set criteria. In addition the limitation recites for a collection of at least a subset of the plurality of records, over a plurality of iterations, performing: calculating a match score for a record of the collection by applying thereon the scoring computational operator, ranking records of the collection based on the match score other than reciting “a method, a computer program product and a system” recited respectively as drafted is a process which under its broadest reasonable interpretation covers a mathematical concepts, more specifically a mathematical calculations in combination with a mathematical relationship to establish a determination regarding and match based on a set criteria. In addition the limitation recites calculating a diversity measure for the sub-collection using the at least one class label of records therein; other than reciting “a method, a computer program product and a system” recited respectively as drafted is a process which under its broadest reasonable interpretation covers a mathematical concepts, more specifically a mathematical calculations in combination with a mathematical relationship to establish a determination regarding and match based on a set criteria. Lastly the limitation determining, based on analysis of the at least one reference set. at least one modification to the search query in improvement of the diversity measure; and in response to receiving an input indicating an approval of one or more of the at least one modification, redefining the scoring computational operator in accordance with the one or more at least one modification whereby causing selection of a different sub collection in a subsequent iteration; other than reciting “a method, a computer program product and a system” recited respectively as drafted is a process which under its broadest reasonable interpretation covers a mathematical concepts, more specifically a mathematical calculations in combination with a mathematical relationship to establish a determination regarding and match based on a set criteria. If a claim limitation, under its broadest reasonable interpretation, covers performance of a mathematical calculation and relationship but for the recitation of generic computer/electrical components, then it falls within the “mathematical concept” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

The judicial exception is not integrated into a practical application. In particular, the claim which recites generating an interactive user interface configured for recites receiving a search query to a database comprising a plurality of records each assigned at least one class label and comprising a plurality of values grouped into a plurality of categories, the search query comprising a plurality of values and priority parameters thereof, grouped into the plurality of categories; adding the at least one modification to a set of recommendations for modifying the search query; presenting the at least one modification to a user via the interactive user interface, wherein the interactive user interface being further configured to receive from the user an input indicating an 7 approval or rejection of a respective one of the at least one modification; and in response to receiving an input indicating an approval of one or more of the at least one modification, and wherein responsive to the class diversity measure satisfying the sufficiency condition, presenting the set of recommendations via the interactive user interface indicating whether an approval or rejection of a respective member of the set of recommendations being indicated in an input received, the interactive user interface being further configured to receive an additional input in update of the approval or rejection of the respective member; modifying the search query using modifications in the set of recommendations indicated in accordance with a most recent input as approved by the user, whereby obtaining a modified search query; and outputting at least a subset of records of the database retrieved by executing the modified search query. Accordingly, these additional element does not integrate the abstract idea into a practical application because it is considered mere instructions to apply an exception, specifically selecting a particular data source or type of data to be manipulated which does not impose any meaningful limits on practicing the abstract idea. Thus, the claim is directed to an abstract idea.

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements do not impose any meaningful limits of integrating the claim into a practical application. Additionally the claims generating an interactive user interface configured for recites receiving a search query to a database comprising a plurality of records each assigned at least one class label and comprising a plurality of values grouped into a plurality of categories, the search query comprising a plurality of values and priority parameters thereof, grouped into the plurality of categories; adding the at least one modification to a set of recommendations for modifying the search query; presenting the at least one modification to a user via the interactive user interface, wherein the interactive user interface being further configured to receive from the user an input indicating an 7 approval or rejection of a respective one of the at least one modification; and in response to receiving an input indicating an approval of one or more of the at least one modification, and wherein responsive to the class diversity measure satisfying the sufficiency condition, presenting the set of recommendations via the interactive user interface indicating whether an approval or rejection of a respective member of the set of recommendations being indicated in an input received, the interactive user interface being further configured to receive an additional input in update of the approval or rejection of the respective member; modifying the search query using modifications in the set of recommendations indicated in accordance with a most recent input as approved by the user, whereby obtaining a modified search query; and outputting at least a subset of records of the database retrieved by executing the modified search query.  These additional elements when considered both individually and as an order combination do not amount to significantly more than an insignificant extra solution activity because its been considered selecting a particular data source or type of data to be manipulates specifically….collecting, analyzing and display…….see MPEP 2106.05(g)(3)(bullet point 2) (iii). The claim does not recite any additional language which amount to significantly more than the judicial exception, thus claim is not patent eligible.


Response to Arguments

Applicant's arguments filed September 22, 2022 have been fully considered but they are not persuasive. For Examiners response, see discussion below:

Applicant’s arguments, see pages 10 – 19 with respect to the rejection(s) of claim(s) 1 – 20 under 35 USC § 101 the have been fully considered but they are not persuasive. Applicants argues the evaluation of prong one  and prong two of the analyses.  The examiner respectably disagrees:

In regard to applicants argument of prong One evaluation applicant point out to section 2106.07(a) of the MPEP stating that examiner has not properly identified the abstract idea. Examiner respectably disagrees as showed above the examiner has pointed out which limitations recite the abstract idea in addition to providing rational of why it falls in a particular group with accordance with the guidance see MPEP section 2106.07 (a) section I.

In regard to applicants argument of prong One evaluation applicant point out to section 2106.07(a)(2)(III) of the MPEP. Examiner respectably disagrees this particular section of the MPEP refers to prong two of step 2A not regarding prong one.

In regard to applicants argument of prong two evaluation applicant point out to section 2106.04(d)(1) of the MPEP and stating the office action is fundamentally lacking, multiple elements of the claim have not been at all addressed in the rejection. Examiner respectably disagrees as showed above the examiner has identified which particular limitation of the claims recite an abstract idea. In addition to identifying and considering as whole any remaining limitation which have been addressed. 

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEDRO J SANTOS whose telephone number is (571)272-9877. The examiner can normally be reached M - F 7:30 AM - 5:00 PM EST (Alternating Fridays).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Pedro J Santos/Examiner, Art Unit 2167  

/ROBERT W BEAUSOLIEL JR/Supervisory Patent Examiner, Art Unit 2167